DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the solid tile (claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, there is no antecedent basis for “the decorative frame”.
Regarding claim 23, there is no antecedent basis for “the decorative frame”.
Regarding claim 23, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Also, it is unclear whether the “first attachment means” mentioned in line 5 is the same as the first attachment means already recited in claim 19.
Regarding claim 24, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 26, there is no antecedent basis for “the mural.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 10, 11, 16, 17, 19, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wiemer et al. (2003/0056413).
20 for defining a mural depicting a particular image (Fig. 1), the mural being defined by attaching at least one second sub-frame to the first sub-frame (Fig. 2), the first sub-frame comprising a frame having a support surface for receiving a particular portion of the image depicted by the mural, and at least one side comprising first attachments means 40 for attachment of at least one of the second sub-frames having another portion of the image depicted by the mural attached to a support surface of the second sub-frames to define the mural depicting the particular image.
Regarding claim 7, see Fig. 3.
Regarding claim 8, see bracing members 30.
Regarding claim 10, Wiemer discloses second attachment means 50 for attaching the subframes to a wall. See paragraph 0029.
Regarding claims 11 and 24, Fig. 4 shows that the second attachment means comprises a tranagular section located in a corner of the subframe.
Regarding claim 16, Fig. 2 shows that the center-most sub frame includes attachment means in all of the sides thereof.
Regarding claim 17, Fig. 2 shows that the outer-most sub frames include attachment means only in some particular sides thereof.
Claim 25 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pollack (4,986,013).
Pollack discloses a decorative frame adapted to be selectively displaced between an extended and contracted condition comprising side portions 30 and corner portions 40 having ends adapted to be attached to each other when assembling the frame, wherein the ends comprise first attachment means at each end for attachment of the frame portions during assembly of the decorative frame.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wiemer et al. (2003/0056413) in view of Childs et al. (2019/0114949).
Wiemer discloses the invention substantially as claimed, as set forth above. However, the attachment means disclosed by Wiemer is a link. Childs teaches that it was known in the art to use a plurality of magnets for the same purpose as the links disclosed by Wiemer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a plurality of magnets for the links disclosed by Wiemer because it is considered obvious to substitute components that are known to be equivalent for the same purpose, as a matter of design choice. See MPEP § 2144.06(II).
Regarding claim 6, see pockets 24 disclosed by Childs.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wiemer et al. (2003/0056413) in view of Hamel et al. (2007/0062086).
Wiemer discloses the invention substantially as claimed, as set forth above. However, the subframes disclosed by Wiemer comprise an open framework. Hamel teaches that it was known in the .
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wiemer et al. (2003/0056413) in view of Pollack (4,986,013).
Wiemer discloses the invention substantially as claimed, as set forth above. However, the composite image disclosed by Wiemer does not include a peripheral frame. Pollack teaches that it was known in the art to provide a peripheral frame for an image. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the image disclosed by Wiemer with a peripheral frame, as taught by Pollack, in order to improve the aesthetic appearance of the image.
Regarding claim 21, see the attachment means illustrated in Figs. 5 and 6 of Pollack.
Regarding claims 22 and 23, the frame disclosed by Pollack is capable of being assembled and disassembled. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Pollack (4,986,013) in view of Squitlieri (6,012,245).
Pollack discloses the invention substantially as claimed, as set forth above. However, the frame disclosed by Pollack attaches to a poster and does not include attachment means at faces of the sides thereof. Squitlieri teaches that it was known in the art to attach a frame to a subframe using attachment means at faces thereof. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the frame disclosed by Pollack with attachment means on faces thereof, as taught by Squitlieri, in order to attach the frame to a subframe, if desired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.